Citation Nr: 0725165	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-40 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the right knee.

2.  Entitlement to service connection for arthralgia, to 
include rheumatoid arthritis.

3.  Entitlement to service connection for bilateral elbow 
pain.

4.  Entitlement to service connection for bilateral wrist 
pain.

5.  Entitlement to service connection for left knee pain.

6.  Entitlement to service connection for bilateral ankle 
pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from March 1977 to 
September 2001.

This case comes before the Board of Veterans? Appeals (Board) 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the right knee.

2.  Entitlement to service connection for arthralgia, to 
include rheumatoid arthritis.

3.  Entitlement to service connection for bilateral elbow 
pain.

4.  Entitlement to service connection for bilateral wrist 
pain.

5.  Entitlement to service connection for left knee pain.

6.  Entitlement to service connection for bilateral ankle 
pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from March 1977 to 
September 2001.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO granted service connection for 
osteoarthritis of the right knee and assigned an initial 
noncompensable evaluation, effective October 1, 2001.  

In pertinent part, the RO also denied claims of service 
connection for arthralgia to include rheumatoid arthritis, 
bilateral elbow pain, bilateral wrist pain, left knee pain, 
bilateral ankle pain, and proteinuria.  The veteran initiated 
an appeal with these issues in a Notice of Disagreement (NOD) 
received in June 2003.  After being furnished a Statement of 
the Case (SOC) in July 2004, he submitted his substantive 
appeal in November 2004 limiting his appeal to the issues of 
a higher initial rating for right knee osteoarthritis and 
service connection for bilateral elbow pain, bilateral wrist 
pain, left knee pain, and bilateral ankle pain.  However, he 
further argued that he was pursuing a claim for multiple 
joint pains regardless of the "official" diagnosis.  The 
Board finds that the veteran has intended his appeal to 
include the issue of entitlement to service connection for 
arthralgia to include rheumatoid arthritis.  In a rating 
decision dated October 2006, the RO increased the initial 
evaluation for right knee osteoarthritis to 10 percent 
disabling, effective October 1, 2001.

The issues of entitlement to service connection for 
arthralgia to include rheumatoid arthritis, bilateral elbow 
pain, bilateral wrist pain, left knee pain, and bilateral 
ankle pain are addressed in the REMAND portion of this 
decision and are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The veteran will 
be notified if any further action on his part is required.


FINDING OF FACT

The veteran's right knee disability is manifested by symptoms 
of pain, swelling, crepitus, tenderness, motion limited from 
10 to 140 degrees when considering functional impairment, and 
arthritis confirmed by x-ray examination; there is no 
instability of the right knee joint.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for right knee osteoarthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261, 5257 (2006); VAOPGCPREC 9-
98 (Aug. 14, 1998); VAOPGCPREC 09-04 (Sept. 21, 2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim must advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  See generally Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

The veteran was discharged from active service in September 
2001.  He filed his service connection claim for right knee 
disability in October 2001.  A January 2002 RO letter that 
preceded the initial adjudication advised him of the types of 
evidence and/or information deemed necessary to substantiate 
his claim and the relative duties upon himself and VA in 
developing his claim.  He responded in January 2002 that he 
had no additional medical evidence to provide in support of 
his claim.  The purposes of a VCAA notice were satisfied as a 
May 2002 RO rating decision granted service connection for 
right knee osteoarthritis and assigned an initial rating and 
effective date of award.  Accordingly, no further VCAA was 
required.  Dingess, 19 Vet. App. at 491.

Once a claim for service connection has been substantiated, 
the veteran's filing of a notice of disagreement with the 
downstream issue of entitlement to a higher initial rating 
did not trigger additional § 5103(a) notice.  Id. at 493.  
However, VA's statutory duties specified under 38 U.S.C.A. 
§§ 5104 and 7105, and applicable regulatory duties found at 
38 C.F.R. § 3.103, still apply.  Id.  VA satisfied these 
duties by furnishing a July 2004 SOC that advised the veteran 
of the applicable schedular criteria, the evidence reviewed, 
and the reasons and bases for denying his claim.  He 
responded by submitting private medical records of treatment 
for right knee symptoms.  

Further, a March 2006 RO letter advised the veteran of the 
criteria for establishing a disability rating and effective 
date of award.  The claim was readjudicated in October 2006, 
with the RO awarding a 10 percent rating effective to the 
date of claim.  The veteran has had a meaningful opportunity 
to participate effectively in the processing of his claim.  
Accordingly, any defect in the VCAA notice it is not 
prejudicial to him.

Regarding the duty to assist, the record includes the 
veteran's service medical records and identified private and 
VA treatment records.  There are no outstanding requests to 
obtain private medical records for which the veteran has both 
identified and authorized VA to obtain on his behalf.  He was 
afforded two VA examinations during the appeal period.  The 
evidence of record is sufficient to decide the case.


II.  Factual basis

Historically, the veteran was shown to have lateral 
compartment osteoarthritis of the right knee by x-ray 
examination in May 2000.  His initial VA examination in March 
2002 showed the right knee as normal in appearance without 
evidence of heat, redness, swelling or tenderness.  He had 
full range of motion from 0 to 140 degrees with tactile 
crepitance.  

An October 2004 private treatment record noted the veteran's 
report of a 2-month history of a dull-pressure sensation in 
the right knee.  He rated his pain as 7/10 in severity 
exacerbated with weightbearing and relieved with rest.  He 
also endorsed symptoms of locking/catching and 
popping/clicking.  He denied instances of give-way.  On 
examination, his gait was normal.  Range of motion of the 
right knee was reported as normal (N) in flexion, extension, 
medial rotation and lateral rotation.  His muscle strength 
was 5/5.  The right knee was stable to varus and valgus 
stress testing without discomfort.  His McMurray's, Lachman's 
and drawer tests were negative.  There was no evidence of 
genu varum, genu valgum, erythema, swelling, heat or 
tenderness.  The patella was mobile and in normal position 
without tenderness or grind.

On VA examination in August 2006, the veteran reported right 
knee symptoms of pain, weakness during activity, morning 
stiffness, heat after activity, lack of endurance while 
walking, and locking while walking.  His pain occurred once 
per day and lasted for three days in duration.  He described 
his pain as localized and aching in nature with an 8/10 
intensity level.  His pain could be elicited by physical 
activity and cold weather, and was relieved by medications 
such as Naprosyn, Motrin, Clinoril and Acetaminophen.  He 
could function as tolerated by pain and did not have episodes 
of incapacitation.  His functional impairment included 
restricted activities with an inability to kneel.  

On physical examination, there was no evidence of abnormal 
weight bearing.  The right knee was tender and revealed 
crepitus.  Range of motion was from 0 degrees of extension to 
140 degrees of flexion with pain beginning at 10 degrees of 
extension.  The examiner indicated that right knee joint 
function was additionally limited by a major functional 
impact of pain.  The veteran's joint function was not 
additionally limited by fatigue, weakness, lack of endurance, 
and incoordination.  His stability tests for the cruciate and 
collateral ligaments were within normal limits.  His medial 
and lateral meniscus tests were also within normal limits.  
The examiner offered a diagnosis of osteoarthritis of the 
right knee manifested by subjective complaint of intermittent 
pain and objective evidence of tenderness, crepitus and 
reduced range of motion (ROM).


III.  Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2006).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2006).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a.  
The veteran's right knee disability has been evaluated as 10 
percent disabling under Diagnostic Code 5261 (inadvertently 
coded as Diagnostic Code 5260 by the RO) that contemplates 
extension of the leg limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2006).  A higher 20 percent 
rating is warranted for extension of the leg limited to 15 
degrees.  Id.  Separate ratings may be assigned when there is 
limitation of both flexion and extension.  VAOPGCPREC 09-04 
(Sept. 21, 2004).  A 10 percent rating is warranted for 
limitation of leg flexion to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  Normal range of motion of the 
knee is measured from 0 degrees of extension to 140 degrees 
of flexion.  38 C.F.R. § 4.71, Plate II (2006).

VA's Schedule for Rating Disabilities also allows for 
consideration of a separate rating for recurrent subluxation 
and lateral instability under Diagnostic Code 5257.   
VAOPGCPREC 9-98 (Aug. 14, 1998).  A 10 percent rating is 
warranted for slight impairment of the knee due to recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  However, where limitation of 
motion is compensable under either Diagnostic Code 5260 or 
5261, a separate rating is not warranted for painful motion 
due to degenerative or traumatic arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5010, NOTE (1) (2006).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative   evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The preponderance of the evidence establishes that the 
veteran is not entitled to a rating in excess of 10% for his 
right knee disability during any part of the appeal period.  
His right knee showed normal range of motion on VA 
examination in March 2002 and on private examination in 
October 2004.  On VA examination in August 2006, the right 
knee also demonstrated full range of motion from 0 to 140 
degrees.  However, his functional impairment due to pain 
limited extension of the leg to 10 degrees, but no further.  
There was no evidence of additional functional impairment due 
to fatigue, weakness, lack of endurance and incoordination.  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 were applied by 
the RO to assign a 10 percent rating for limitation of leg 
extension, effective to the date of claim.  The veteran's 
right knee range of motion findings, when considering his 
functional impairment due to pain, fall short of the criteria 
for a 20 percent rating for limitation of leg extension under 
Diagnostic Code 5261 or for a 10 percent rating for 
limitation of leg flexion under Diagnostic Code 5260.  To 
assign two, separate compensable ratings based on painful 
motion under two separate diagnostic codes (i.e., under 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14.  There is no 
objective evidence of laxity or subluxation with the October 
2004 private examination and August 2006 VA examination 
showing the right knee stable to stress testing.  As such, 
there is no basis for consideration of a separate 10 percent 
rating based upon subluxation or instability under Diagnostic 
Code 5257. 

Based upon the above, the Board finds, by a preponderance of 
the evidence, that the veteran's right knee disability is 
manifested by symptoms of pain, swelling, tenderness, 
crepitus, motion limited from 10 to 140 degrees when 
considering functional impairment, and arthritis confirmed by 
x-ray examination; there is no instability of the right knee 
joint.  In so deciding, the Board has considered the 
veteran's descriptions of his right knee symptoms as both 
competent and credible.  His descriptions of right knee pain 
with functional impairment have been relied upon in assigning 
his 10 percent rating effective to the date of claim.  The 
preponderance of the lay and medical evidence of record, 
however, does not support a higher rating still for his right 
knee disability.  The benefit of the doubt rule is not for 
application as the preponderance of the evidence is against 
the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).  The claim for an initial rating in excess of 10 
percent for right knee osteoarthritis, therefore, must be 
denied.


ORDER

The claim for an initial rating in excess of 10 percent for 
right knee osteoarthritis is denied.


REMAND

The Board finds that the evidence of record is not sufficient 
to decide the service connection claims.  The veteran was 
first treated for pain and swelling of the ankles, wrists and 
"joints" in May 1985.  At that time, his physical findings 
were significant for joint swelling and fever.  He was given 
an assessment of questionable (?) arthritis.  Thereafter, his 
service medical records are replete with visitations due to 
complaints of multiple joint pain, sometimes accompanied by 
visible ankle swelling.  His laboratory testing was positive 
for anti-nuclear antibodies (ANA), but was otherwise within 
normal limits.  His symptoms did not meet the criteria for a 
diagnosis of rheumatoid arthritis (RA) or systemic lupus 
erythematosus (SLE).  He was given various assessments of 
arthritis, polyarthralgia, polyarticular arthralgias and 
degenerative joint disease treated with Amitriptyline, 
Salsalate and/or Feldene.  In July 1997, it was indicated 
that the polyarticular arthralgias may be secondary to an 
increased creatinine level.  In October 2000, the veteran was 
placed on a temporary profile based on an assessment of 
polyarthralgia.  In March 2001, he was given a permanent 
profile based on a diagnosis of degenerative joint disease.

VA examination in March 2002 provided an assessment that 
rheumatoid arthritis was not found.  VA examination in August 
2006 provided assessments of bilateral strains of the elbows, 
wrists and ankles, as well as left knee degenerative joint 
disease.  The August 2006 VA examiner stated that an opinion 
as to the etiology of the conditions could not be provided 
without resort to speculation.  The examiner, however, did 
not discuss in-service treatment for a grade I right ankle 
sprain in June 1991, an inversion injury to the right ankle 
in May 1995, a right wrist contusion in June 1998, and x-ray 
examination findings significant for a small left plantar 
heel spur in December 1985 and a small right calcaneal spur 
in May 2000.

The March 2002 and August 2006 VA examination reports must be 
returned as inadequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2006).  Neither of these examination reports 
sufficiently discusses the in-service findings or offer any 
rationale as to the diagnosis and etiology of the veteran's 
recurrent and persistent symptoms of polyarticular 
arthralgias since service.

Accordingly, the case is REMANDED for the following:

1.  Contact the veteran and request 
that he identify his private and VA 
providers of treatment for his 
multiple joint pains, since October 
2004.

2.  Schedule the veteran for a VA 
examination by a rheumatologist or 
practitioner having familiarity with 
musculoskeletal inflammatory 
processes.  The claims file must be 
forwarded to the examiner for review.  
All appropriate testing should be 
completed.  

The examiner should be asked to:

a) provide a detailed report assessing 
the diagnosis, or diagnoses, of the 
veteran's in-service findings of 
multiple joint pain with swelling; and 

b) provide an opinion as to whether it 
is at least as likely as not 
(probability of 50% or greater) that 
the veteran manifests a current 
disease or disability involving 
multiple joint pain with swelling that 
was first manifested in service and/or 
is related to any in-service disease 
or injury.

The examiner must provide a 
comprehensive report including 
complete rationales for all opinions 
and conclusions reached, with a 
discussion of the significance of the 
in-service diagnoses of polyarticular 
arthralgia and abnormal laboratory 
findings.

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
file must be forwarded to the examiner 
for review.  All appropriate testing 
should be completed.  

The examiner is requested to provide 
an opinion as to the diagnosis, date 
of onset, and etiology of any current 
disorder(s) involving the veteran's 
elbows, wrists, ankles, and left knee.

The examiner should be asked to state 
whether it is at least as likely as 
not (probability of 50% or greater) 
that any current disorder of the 
elbows, wrists, ankles and/or left 
knee was first manifested in service 
and/or is related to any in-service 
disease or injury.

The examiner must provide a 
comprehensive report including 
complete rationales for all opinions 
and conclusions reached, with a 
discussion of the significance of a 
grade I right ankle sprain in June 
1991, a right ankle inversion injury 
in May 1995, a right wrist contusion 
in June 1998, and in-service x-ray 
findings of a small left plantar heel 
spur in December 1985 and a small 
right calcaneal spur in May 2000.

4.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time to respond.  The 
case should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


